As filed with the Securities and Exchange Commission on May 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. Winslow Green Growth Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Security Description Value COMMON STOCKS - 98.6% Clean Energy - 9.9% American Superconductor Corp. (a) $ First Solar, Inc. (a)(f) Protonex Technology Corp. (a)(b)(d) – STR Holdings, Inc. (a) Enviromental Services - 5.3% Newalta Corp. (b) World Energy Solutions, Inc. (a)(b)(c) Green Building - 19.2% A.O. Smith Corp. Acuity Brands, Inc. Apogee Enterprises, Inc. Lennox International, Inc. Lighting Science Group (a)(b) Quanex Building Products Corp. Waterfurnace Renewable Energy, Inc. Green Transportation - 9.4% Hub Group, Inc. (a) Wabtec Corp. Westport Innovations, Inc. (a) Resource Efficiency - 24.2% Applied Micro Circuits Corp. (a) Badger Meter, Inc. Brooks Automation, Inc. (a) Horsehead Holdings (a) Rockwood Holdings, Inc. (a) Schnitzer Steel Industries, Inc. Trimble Navigation Ltd. (a) Volterra Semiconductor Corp. (a) Sustainable Living - 18.2% BioExx Specialty Proteins Ltd. (a)(b) Green Mountain Coffee Roasters, Inc. (a) Jamba, Inc. (a) 29 OM Foods Ltd. (a)(b)(d) – Sodastream International Limited SunOpta, Inc. (a) Whole Foods Market, Inc. Water Management - 12.4% GLV, Inc. (a)(b) Lindsay Corp. Nalco Holding Company Pentair, Inc. Pure Technologies (a)(b) Total Common Stocks (Cost $213,753,435) Warrant - 0.0% Capstone Turbine, Expires 9/17/2013 at $1.60 (a)(b)(d) Total Warrant (Cost $0) Short Term Investment - 2.4% Fidelity Institutional Money Market Fund, 0.16% (e) Total Short Term Investment (Cost $7,165,222) Total Investments - 101.0% (Cost $220,918,657) Liabilities in Excess of Other Assets: (1.0)% ) NET ASSETS: 100.0% $ Schedule of Options Written Contracts (100 shares per contract) Security Description Strike Price Expiration Value First Solar, Inc. 06/18/11 $ ) Total Call Options Written (Premiums received $111,336) $ ) (a) Non-income producing security. (b) A portion of this security is considered illiquid.As of March 31, 2011, the total market value of illiquid securities was $30,304,106 or 10.0% of net assets. (c) Affiliated Company as defined by the Investment Company Act of 1940.As of March 31, 2011, the total market value of affiliated companies was $2,626,950 or 0.9% of net assets. (d) Securities are fair valued under the supervision of the Board of Trustees.As of March 31, 2011, the total market value of fair valued securities was $86,579 or 0.0% of net assets. (e) Seven-day yield as of March 31, 2011. (f) Held in connection with open written call options. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation (8,747,833) Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at March 31, 2011 (Unaudited) The Winslow Green Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ●Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ●Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Level 1 Level 2 Level 3 Common Stock $ $
